GuangzhouGlobal Telecom, Inc. Room 1802, NorthTower, SuntecPlaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075 January 14, 2008 U.S. Securities & Exchange Commission Office of Small Business 450 Fifth Street NW Washington, D.C. 20549 Re: Guangzhou Global Telecom, Inc. File No. 333-145858 Dear Sir/Madam: Request is hereby made for withdrawal of our January 11, 2008 letter requesting acceleration of the effective date of our Registration Statement on Form SB-2, File No. 333-145858, to 4:00 P.M. on January 15, 2008 or as soon as practicable thereafter. Very truly yours, GUANGZHOUGLOBAL TELECOM, INC. By: _/s/ Li Yankuan LI YANKUAN
